Exhibit 10.8

 

AMENDMENT NO. 5 TO THE SEVENTH AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT

 

This AMENDMENT NO. 5 TO THE SEVENTH AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (together with all exhibits and schedules attached hereto, this
“Amendment”) is entered into this 3rd day of June, 2004 by and among FLEET
RETAIL GROUP, INC. (“Fleet”), a Delaware corporation, individually as a Lender
and as Agent (“Agent”) for itself and any other financial institution which is
or becomes a party thereto (each such financial institution, including FLEET, is
referred to hereinafter individually as a “Lender” and collectively as the
“Lenders”), THE CIT GROUP/BUSINESS CREDIT, INC., individually as a Lender and as
Co-Administrative Agent, the other financial institutions party thereto as
Lenders, RESTORATION HARDWARE, INC., a Delaware corporation (“Lead Borrower”)
and THE MICHAELS FURNITURE COMPANY, INC., a California corporation (“Michaels,”
together with the Lead Borrower, the “Borrowers”) (each, an “Amendment Party”
and, collectively, the “Amendment Parties”), and is made with reference to the
following facts:

 

RECITALS

 

A.                                   WHEREAS, Borrowers, the Agent, the
Co-Administrative Agent and the Lenders (each a “Party” and, collectively, the
“Parties”) have previously entered into that certain Seventh Amended and
Restated Loan and Security Agreement dated as of November 26, 2002, as amended
by a First Amendment dated as of April 28, 2003, an Amendment No. 2 dated as of
September 12, 2003, an Amendment No. 3 dated as of November 18, 2003, and as
further amended by an Amendment No. 4 dated as of March 15, 2004 (as amended,
modified or supplemented from time to time, the “Loan Agreement”) and various
agreements and instruments collateral thereto (collectively with the Loan
Agreement, the “Loan Documents”).  All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings set forth in the Loan
Documents.

 

B.                                     WHEREAS, the Amendment Parties desire to
amend the Loan Agreement on the terms and subject to the conditions of this
Amendment.

 

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Amendment Parties agree as follows:

 


SECTION 1                               AMENDMENTS TO LOAN AGREEMENT

 


1.1                                 THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING ALL REFERENCES TO “FLEET CAPITAL CORPORATION, A RHODE ISLAND
CORPORATION” AND BY INSERTING “FLEET RETAIL GROUP, INC., A DELAWARE CORPORATION”
IN LIEU THEREOF; AND

 


1.2                                 SECTION 1 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE INTRODUCTORY PARAGRAPH THERETO IN ITS ENTIRETY AND BY
INSERTING THE FOLLOWING IN LIEU THEREOF:

 

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a Total Credit Facility of up to $100,000,000 (or such greater
amount as may be made available pursuant to Section 1.1A, below) available upon
Borrowers’ request therefor, as follows:

 

1

--------------------------------------------------------------------------------


 


1.3                                 SECTION 1 OF THE LOAN AGREEMENT IS HEREBY
FURTHER AMENDED BY INSERTING THE FOLLOWING TEXT AS A NEW SECTION 1.1A,
IMMEDIATELY BELOW THE TEXT OF SECTION 1.1 THEREOF:


 

1.1A                       Increase in Revolving Loan Commitments.

 

So long as no Default or Event of Default then exists, the Lead Borrower shall
have the right at any time, and from time to time, to request an increase of the
Revolving Credit Maximum Amount to an amount not to exceed $150,000,000, as
follows

 

1.1A.1.           Requests for Increase.  Any requested increase of the
Revolving Credit Maximum Amount shall be first made to all existing Lenders on a
pro rata basis. To the extent that any of the existing Lenders (or all of them)
decline to increase the aggregate Lenders’ Revolving Loan Commitment, or decline
to increase such Lender’s Revolving Loan Commitment to the amount requested by
the Lead Borrower, the Agent may arrange for other Persons to become a Lender
hereunder and to issue commitments in an amount equal to the amount of the
increase in the Total Credit Facility requested by the Lead Borrower and not
accepted by any or all of the existing Lenders (each such increase by either
means, a “Commitment Increase,” and each such Person issuing, or Lender
increasing, its Revolving Loan Commitment, an “Additional Commitment Lender”),
provided, however, that (i) no Lender shall be obligated to provide a Commitment
Increase as a result of any such request by the Borrowers, and (ii) any
Additional Commitment Lender which is not an existing Lender shall be subject to
the approval of the Agent and the Lead Borrower  (each of whose approval shall
not be unreasonably withheld).  Each Commitment Increase shall be in a minimum
aggregate amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof.

 

1.1A.2              Conditions Precedent to Commitment Increases.  No Commitment
Increase shall become effective unless and until each of the following
conditions have been satisfied:

 

(a)                                  the Borrowers, the Agent, and any
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Agent may reasonably require;

 

(b)                                 no Default or Event of Default exists as of
the Commitment Increase Date or would arise from the increase of the Revolving
Loan Commitment;

 

(c)                                  the Borrowers shall have paid such fees and
other reasonable compensation to the Additional Commitment Lenders as the Lead
Borrower and each such Additional Commitment Lenders may agree;

 

(d)                                 the Borrowers shall have paid such
reasonable arrangement fees to the Agent as the Lead Borrower and the Agent may
agree but in no event shall such arrangement fees be more than 7.5 basis points
of such Commitment Increase;

 

(e)                                  the Borrowers shall deliver to the Agent
and the Lenders an opinion or opinions, substantially in the form as delivered
for Amendment No. 5, from counsel to the Borrowers and dated such date;

 

(f)                                    Revolving Notes will be issued at the
Borrowers’ expense, to each such Additional Commitment Lender; and

 

(g)                                 the Borrowers and the Additional Commitment
Lenders shall have delivered such other instruments, documents and agreements as
the Agent may reasonably have requested.

 

2

--------------------------------------------------------------------------------


 

1.1A.3              Notice of Effectiveness of Commitment Increase.  The Agent
shall promptly notify each Lender as to the effectiveness of each Commitment
Increase (with each date of such effectiveness being referred to herein as a
“Commitment Increase Date”), and at such time (i) the Revolving Loan
Commitments, the Revolving Credit Maximum Amount and the Total Credit Facility
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Commitment Increases, (ii) this Agreement shall be
deemed amended, without further action, to the extent necessary to reflect such
increased Revolving Loan Commitments.

 

1.1A.4              Covenants and Agreements of Borrowers In Connection with
Commitment Increases.  In connection with Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the Borrowers shall, in coordination with the Agent, (x)
repay outstanding Loans of certain Lenders, and obtain Loans from certain other
Lenders (including the Additional Commitment Lenders), or (y) take such other
actions as reasonably may be required by the Agent, in each case to the extent
necessary so that all of the Lenders effectively participate in each of the
outstanding Loans pro rata on the basis of their Commitment Percentages
(determined after giving effect to any increase in the Revolving Credit Maximum
Amount pursuant to this Section 1.1A), and (ii) the Borrowers shall pay to the
Lenders compensation of the type referred to in Section 3.2.5 as actually
incurred in connection with any repayment of Loans required pursuant to
preceding clause (i).

 


1.4                                 SECTION 1.5 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE REFERENCE TO THE AMOUNT OF “$30,000,000” IN THE PROVISO
TO CLAUSE (II) OF THE FIRST SENTENCE AND INSERTING A REFERENCE TO THE AMOUNT
“$50,000,000” IN ITS STEAD.

 


1.5                                 SECTION 1.6 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE REFERENCE TO THE AMOUNT “$2,000,000” WHERE IT APPEARS
THEREIN AND INSERTING A REFERENCE TO THE AMOUNT “$5,000,000” IN LIEU THEREOF.

 


1.6                                 SECTION 2.2 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BE DELETING THE WORDS “ATLANTA, GEORGIA” AND SUBSTITUTING THE WORDS
“BOSTON, MASSACHUSETTS” IN THEIR STEAD.

 


1.7                                 SECTION 8.2.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (II) IN ITS ENTIRETY AND BY INSERTING THE
FOLLOWING IN LIEU THEREOF:

 

(ii)                                  acquisitions of assets consisting of fixed
assets or real property that constitute Capital Expenditures.

 


1.8                                 SECTION 8.2.3 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY (A) DELETING THE REFERENCE TO THE AMOUNT OF “$3,000,000” WHERE
IT APPEARS IN CLAUSE (IX) THEREIN AND INSERTING A REFERENCE TO THE AMOUNT
“$10,000,000 IN ITS STEAD, (B) DELETING THE PERIOD AT THE END OF SUCH CLAUSE
(IX) AND INSERTING “AND;”, AND (C) INSERTING THE FOLLOWING NEW CLAUSE (X):

 

(x)                                   Indebtedness in respect of money borrowed,
in an aggregate amount not to exceed $100,000,000 (inclusive of the amounts
permitted under clause (ix) hereof) at any one time outstanding, and otherwise
on  terms and subject to documentation acceptable to the Agent and, if secured
by a Lien permitted under Section 8.2.5 hereof, to the Lenders.

 


1.9                                 SECTION 8.2.5 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY RENUMBERING CLAUSE (IX) AS CLAUSE (X) AND INSERTING THE
FOLLOWING NEW CLAUSE (IX):

 

3

--------------------------------------------------------------------------------


 

(ix)                                Liens to secure Indebtedness permitted under
Section 8.2.3(ix) hereof, provided that the Person holding such Liens shall have
entered into an intercreditor and subordination agreement reasonably acceptable
to the Agent and, the Lenders; and

 


1.10                           SECTION 8.2.8 OF THE LOAN AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN LIEU THEREOF:

 

8.2.8                        [Intentionally Omitted]

 


1.11                           SECTION 8.2.17 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING CLAUSE (V) THEREOF IN ITS ENTIRETY.

 


1.12                           SECTION 12.8 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE NOTICE ADDRESS FOR THE AGENT AND INSERTING THE FOLLOWING
IN LIEU THEREOF:

 

If to the Agent:

Fleet Retail Group, Inc.

 

40 Broad Street

 

Boston, Massachusetts 02109

 

Attention: Mr. Keith Vercauteren

 

Facsimile No. (617) 434-4339

 

 

With a copy to:

Riemer & Braunstein LLP

 

Three Center Plaza

 

Boston, Massachusetts 02108

 

Attention:  David S. Berman, Esquire

 

Facsimile No. (617) 880-3456

 


1.13                           APPENDIX A OF THE LOAN AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:

 


(A)                                  BY AMENDING THE DEFINITION OF “AGENT” BY
DELETING THE WORDS “FLEET CAPITAL CORPORATION” AND SUBSTITUTING THE WORDS “FLEET
RETAIL GROUP, INC” IN THEIR STEAD.

 


(B)                                 BY AMENDING THE DEFINITION OF “APPLICABLE
MARGIN” BE DELETING THE TABLE SET FORTH THEREIN IN ITS ENTIRETY AND INSERTING
THE FOLLOWING IN LIEU THEREOF:

 

 

EBITDA and Fixed Charge Coverage
Ratio for the Prior Twelve Months

 

LIBOR Revolving Portion

 

Base Rate Revolving Portion

 

Tier I

EBITDA >$35,000,000 and a Fixed Charge Coverage Ratio >1.1:1.0 (If the Fixed
Charge Coverage Ratio is less than 1.1:1.0, the rates in Tier II shall apply
notwithstanding that EBITDA exceeds $35,000,000))

 

1.50

%

0.00

%

Tier II

EBITDA > $20,000,000 <= $35,000,000  (No applicable Fixed Charge Coverage Ratio)

 

1.75

%

0.25

%

Tier III

EBITDA > $12,000,000 <= $20,000,000 (No applicable Fixed Charge Coverage Ratio)

 

2.00

%

0.50

%

Tier IV

EBITDA <= $12,000,000 (No applicable Fixed Charge Coverage Ratio)

 

2.25

%

0.75

%

 

4

--------------------------------------------------------------------------------


 


(C)                                  BY AMENDING THE DEFINITION OF “AVAILABILITY
RESERVES” TO ADD THE FOLLOWING AT THE END THEREOF:

 


IN NO EVENT SHALL THE AGENT ESTABLISH AN AVAILABILITY RESERVE UNDER CLAUSES (IV)
OR (V) OF THIS DEFINITION AS LONG AS THE LOAN PARTY’S COST STRUCTURE FOR IMPORT
LANDING COSTS AND LANDING COSTS IS CONSISTENT WITH ITS HISTORICAL PRACTICES.

 


(D)                                 BY DELETING THE DEFINITION OF “BORROWING
BASE” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:

 


“BORROWING BASE” - AS AT ANY DATE OF DETERMINATION THEREOF, THE RESULT OF THE
FOLLOWING:

 


(A) (1)  AT ALL TIMES THAT THE PROVISIONS OF CLAUSE (2) HEREOF DO NOT APPLY, THE
COST OF ELIGIBLE INVENTORY OF THE LEAD BORROWER AND THE CANADIAN AFFILIATE (NET
OF INVENTORY RESERVES) MULTIPLIED BY THE APPLICABLE INVENTORY ADVANCE RATE, NOT
TO EXCEED THE INVENTORY APPRAISAL CAP; OR (2) FOR THE PERIOD FROM THE DATE OF
AMENDMENT 5 THOUGH THE EARLIER OF DECEMBER 15, 2004 OR THE OCCURRENCE OF THE
SPECIAL CAPITAL EVENT, THE INVENTORY APPRAISAL CAP FOR ELIGIBLE INVENTORY  PLUS

 


(B)  THE PRODUCT OF THE COST OF ELIGIBLE INVENTORY OF MICHAELS (NET OF INVENTORY
RESERVES) MULTIPLIED BY 25%, WHICH TOGETHER WITH THE RESULT OF CLAUSE (C) BELOW
SHALL NOT EXCEED $2,000,000; PLUS

 


(C)  THE PRODUCT OF THE FACE AMOUNT OF ELIGIBLE RECEIVABLES OF MICHAELS (NET OF
RECEIVABLES RESERVES) MULTIPLIED BY THE APPLICABLE RECEIVABLES ADVANCE RATE,
WHICH TOGETHER WITH THE RESULT OF CLAUSE (B) ABOVE SHALL NOT EXCEED $2,000,000;
PLUS

 


(D)  THE PRODUCT OF THE AMOUNT OF ELIGIBLE CREDIT CARD RECEIVABLES OF THE LEAD
BORROWER AND THE CANADIAN AFFILIATE (NET OF RECEIVABLES RESERVES) MULTIPLIED BY
THE APPLICABLE RECEIVABLES ADVANCE RATE.

 


PROVIDED, HOWEVER, THAT UNTIL THE AGENT OBTAINS A PERFECTED SECURITY INTEREST IN
THE CANADIAN ASSETS AND THE CANADIAN INVENTORY, THE AMOUNTS SET FORTH IN CLAUSES
(A) AND (D) ATTRIBUTABLE TO THE CANADIAN AFFILIATE SHALL NOT BE INCLUDED IN THE
BORROWING BASE

 

5

--------------------------------------------------------------------------------


 


CALCULATION; AND PROVIDED FURTHER THAT ELIGIBLE IN-TRANSIT INVENTORY SHALL NOT
CONSTITUTE MORE THAN TEN PERCENT (10%) OF THE BORROWING BASE AT ANY TIME.


 


(E)                                  BY DELETING CLAUSE (II) OF THE DEFINITION
OF “ELIGIBLE IN TRANSIT INVENTORY” AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


THE DOCUMENTS WHICH RELATE TO SUCH SHIPMENT REFLECTS A BORROWER OR THE CANADIAN
AFFILIATE AS CONSIGNEE (ALONG WITH DELIVERY TO SUCH PERSON OF THE DOCUMENTS OF
TITLE WITH RESPECT THERETO) AND THE AGENT HAS CONTROL OVER THE DOCUMENTS WHICH
EVIDENCE OWNERSHIP OF THE SUBJECT INVENTORY SUCH AS BY PROVIDING A CUSTOMS
BROKER AGREEMENT REASONABLY SATISFACTORY TO THE AGENT.


 


(F)                                    BY DELETING CLAUSE (VII) OF THE
DEFINITION OF “ELIGIBLE INVENTORY” AND ADDING THE FOLLOWING IMMEDIATELY AFTER
THE DASH AND THE DEFINED TERM “ELIGIBLE INVENTORY -” IN THE FIRST LINE OF THE
DEFINITION THEREOF:


 


ELIGIBLE IN TRANSIT INVENTORY, ELIGIBLE LETTER OF CREDIT INVENTORY AND OTHER


 


(G)                                 BY DELETING CLAUSE (II) OF THE DEFINITION OF
“ELIGIBLE LETTER OF CREDIT INVENTORY” AND SUBSTITUTING THE FOLLOWING IN ITS
STEAD:


 


THE DOCUMENTS WHICH RELATE TO SUCH SHIPMENT REFLECTS A BORROWER OR THE CANADIAN
AFFILIATE AS CONSIGNEE (ALONG WITH DELIVERY TO SUCH PERSON OF THE DOCUMENTS OF
TITLE WITH RESPECT THERETO) AND THE AGENT HAS CONTROL OVER THE DOCUMENTS WHICH
EVIDENCE OWNERSHIP OF THE SUBJECT INVENTORY SUCH AS BY PROVIDING A CUSTOMS
BROKER AGREEMENT REASONABLY SATISFACTORY TO THE AGENT.


 


(H)                                 BY DELETING THE DEFINITIONS OF “FISCAL YEAR
2002”, “FISCAL YEAR 2003”, “FISCAL YEAR 2004” AND “FISCAL YEAR 2005” IN THEIR
ENTIRETY.


 


(I)                                     BY DELETING THE DEFINITION OF THE TERM
“INVENTORY ADVANCE RATE” IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN LIEU
THEREOF:


 

“Inventory Advance Rate” – The following percentages during the periods
indicated in the chart below:

 

Period

 

Inventory Advance Rate

 

January through August of each year

 

72

%

September of each year

 

75

%

October through December of each year

 

85

%

 


(J)                                     BY DELETING THE DEFINITION OF THE TERM
“INVENTORY APPRAISAL CAP” IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN LIEU
THEREOF:

 

6

--------------------------------------------------------------------------------


 

“Inventory Appraisal Cap” – (i)  for the period from the date of Amendment No. 5
through December 15, 2004 (or sooner pursuant to clause (ii) below), ninety
percent (90%) of the Appraised Inventory Liquidation Value for Inventory of the
Lead Borrower and the Canadian Affiliate; and (ii) upon the earlier to occur of
December 15, 2004 or the Special Capital Event, and at all times thereafter,
eighty-five percent (85%) of the Appraised Inventory Liquidation Value for
Inventory of the Lead Borrower and the Canadian Affiliate.

 


(K)                                  BY DELETING CLAUSE (III) OF THE DEFINITION
OF “RECEIVABLES ADVANCE RATE” AND ADDING THE WORDS “AND THE CANADIAN AFFILIATE”
AFTER THE WORDS “LEAD BORROWER” IN CLAUSE (II) THEREOF.


 


(L)                                     BY DELETING THE DEFINITION OF THE TERM
“REVOLVING CREDIT MAXIMUM AMOUNT” AND INSERTING THE FOLLOWING IN LIEU THEREOF:


 

“Revolving Credit Maximum Amount” –  $100,000,000, as same may be increased from
time to time pursuant to Section 1.1A hereof.

 


(M)                               BY DELETING THE DEFINITION OF THE TERM
“REVOLVING LOAN COMMITMENT” AND INSERTING THE FOLLOWING IN LIEU THEREOF:


 

“Revolving Loan Commitment” – with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment pursuant to subsection 1.1 of the Agreement,
as set forth below such Lender’s name on the signature page for Amendment No. 5
or the signature page to the joinder agreement with respect to any Additional
Commitment Lender, as same may be increased from time to time pursuant to
Section 1.1A hereof.

 


(N)                                 BY DELETING THE DEFINITION OF THE TERM
“TOTAL CREDIT FACILITY” IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN LIEU
THEREOF:


 

“Total Credit Facility” – means, at any time, the sum of the Revolving Loan
Commitments at such time.

 


(O)                                 BY INSERTING THE FOLLOWING DEFINITIONS IN
THEIR PROPER ALPHABETICAL SEQUENCE:


 

“Additional Commitment Lender” – as defined in Section 1.1A.

 

“Amendment No. 5” – means that certain Amendment No. 5 to the Seventh Amended
and Restated Loan and Security Agreement dated June 3, 2004 among the Borrower,
the Agent and the Lenders.

 

“Commitment Increase” – as defined in Section 1.1A.

 

“Commitment Increase Date” – as defined in Section 1.1A.

 

“Consolidated Fixed Charges” means for any period the sum of (i)  all interest
and amortization of debt discount and expense (including commitment fees, letter
of credit fees, balance deficiency fees and similar expenses) on all
Indebtedness of the Borrowers on a Consolidated basis paid or required to be
paid in accordance with GAAP (including with respect to Capitalized Lease
Obligations), plus (ii) the aggregate amount of scheduled principal payments
paid or required to be paid by the Borrowers with

 

7

--------------------------------------------------------------------------------


 

respect to any Indebtedness (including Capitalized Lease Obligations but
excluding payments with respect to the Revolving Credit Loans).

 

“Fixed Charge Coverage Ratio” – means the ratio of (i) Consolidated EBITDA minus
Consolidated Net Capital Expenditures minus current taxes based on income of
Borrowers and their Subsidiaries paid in cash with respect to such period to
(ii) Consolidated Fixed Charges, in each case, for the twelve month period most
recently ended for which financial statements have been delivered to Agent.

 

 “Special Capital Event” – means the Borrowers’ consummation of one or more
capital transactions, from and after the date of Amendment No. 5, pursuant to
which the Borrowers shall have obtained additional equity capital or incurred
additional Indebtedness permitted hereunder in an aggregate amount in excess of
$50,000,000, upon terms and conditions acceptable to the Majority Lenders.

 


SECTION 2                               CONDITIONS PRECEDENT

 


2.1                                 THIS AMENDMENT SHALL BECOME EFFECTIVE UPON
SATISFACTION OF THE FOLLOWING CONDITIONS (THE DATE OF SATISFACTION OF SUCH
CONDITIONS BEING REFERRED TO HEREIN AS THE “FIFTH AMENDMENT EFFECTIVE DATE”):


 


(A)                                  EXECUTION AND DELIVERY TO THE AGENT OF THIS
AMENDMENT BY THE BORROWERS, THE LENDERS, THE AGENT AND THE CO-ADMINISTRATIVE
AGENT.


 


(B)                                 DELIVERY TO THE AGENT OF AN OPINION OF
COUNSEL TO THE BORROWERS IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND ITS
COUNSEL.


 


(C)                                  DELIVERY TO THE AGENT OF RESOLUTIONS OF THE
BOARDS OF DIRECTORS OF THE BORROWERS, APPROVING AND AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT, CERTIFIED AS OF THE FIFTH AMENDMENT
EFFECTIVE DATE BY THEIR CORPORATE SECRETARIES OR ASSISTANT SECRETARIES AS BEING
IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENT, IN FORM AN SUBSTANCE
SATISFACTORY TO THE AGENT.


 


(D)                                 PAYMENT TO THE AGENT OF (I) AN AMENDMENT FEE
IN THE AMOUNT OF $54,000 WHICH SHALL BE PAYABLE TO THE LENDERS BASED ON THEIR
RESPECTIVE REVOLVING LOAN PERCENTAGES PRIOR TO THE FIFTH AMENDMENT EFFECTIVE
DATE, AND (II) AND INCREMENTAL EXPOSURE INCREASE FEE IN THE AMOUNT OF $49,000,
WHICH SHALL BE PAYABLE TO THE LENDERS BASED ON THEIR RESPECTIVE REVOLVING LOAN
PERCENTAGES AFTER THE FIFTH AMENDMENT EFFECTIVE DATE.  SUCH FEES SHALL BE FULLY
EARNED UPON THE EXECUTION HEREOF AND SHALL NOT BE SUBJECT TO REFUND OR REBATE
UNDER ANY CIRCUMSTANCES.


 


(E)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL THEN
EXIST AND BE CONTINUING.


 


(F)                                    EXECUTION AND DELIVERY OF SUCH OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS THE AGENT MAY REASONABLY REQUIRE.


 


SECTION 3                               MISCELLANEOUS


 


3.1                                 EACH OF THE BORROWERS REAFFIRMS AND RESTATES
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 7 OF THE LOAN AGREEMENT,
AS AMENDED BY THIS AMENDMENT (THE “AMENDED

 

8

--------------------------------------------------------------------------------


 


AGREEMENT”), AND, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREIN,
ALL SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF (EXCEPT INSOFAR AS SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE).


 


3.2                                 EACH OF THE BORROWERS WARRANTS AND
REPRESENTS (WHICH WARRANTY AND REPRESENTATION SHALL SURVIVE THE EXECUTION AND
DELIVERY HEREOF) THAT:


 


(A)                                  IT HAS THE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AMENDMENT, AND TO CARRY OUT THE TERMS AND PROVISIONS OF
THIS AMENDMENT AND THE AMENDED AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND HAS TAKEN OR CAUSED TO BE TAKEN ALL NECESSARY CORPORATE
ACTION TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
PERFORMANCE OF THIS AMENDMENT AND THE AMENDED AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY;


 


(B)                                 NO CONSENT OF ANY OTHER PERSON (INCLUDING,
WITHOUT LIMITATION, ITS SHAREHOLDERS OR CREDITORS), AND NO ACTION OF, OR FILING
WITH ANY GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY IS REQUIRED TO AUTHORIZE, OR
IS OTHERWISE REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AMENDMENT AND THE PERFORMANCE OF THIS AMENDMENT AND THE AMENDED AGREEMENT;


 


(C)                                  THE EXECUTION AND DELIVERY OF THIS
AMENDMENT AND THE PERFORMANCE OF THIS AMENDMENT AND THE AMENDED AGREEMENT WILL
NOT VIOLATE ANY LAW, STATUTE OR REGULATION, OR ANY ORDER OR DECREE OF ANY COURT
OR GOVERNMENTAL INSTRUMENTALITY, OR CONFLICT WITH, OR RESULT IN THE BREACH OF,
OR CONSTITUTE A DEFAULT UNDER ANY CONTRACTUAL OBLIGATION; AND


 


(D)                                 THIS AMENDMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER, AND THIS AMENDMENT AND THE AMENDED
AGREEMENT CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF IT, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, SUBJECT TO LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND THE EXERCISE OF JUDICIAL DISCRETION IN
ACCORDANCE WITH GENERAL PRINCIPLES OF EQUITY.


 


3.3                                 THE LOAN DOCUMENTS, SUBJECT TO THE FOREGOING
TERMS AND CONDITIONS PROVIDED BY THIS AMENDMENT, CONSTITUTE THE COMPLETE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTERS REFERRED TO HEREIN
AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS NEGOTIATIONS, PROMISES, AGREEMENTS,
OR REPRESENTATIONS, ALL OF WHICH HAVE BECOME MERGED AND FINALLY INTEGRATED INTO
THE LOAN DOCUMENTS AND THIS AMENDMENT.  NO AGREEMENTS OR UNDERTAKINGS VARYING,
MODIFYING, AMENDING, EXTENDING, DISCHARGING OR TERMINATING THE SAME SHALL BE
BINDING UPON ANY PARTY UNLESS IN WRITING SIGNED BY A DULY AUTHORIZED OFFICIAL OR
AGENT THEREOF.  NO WAIVER BY ANY PARTY OF ANY BREACH HEREUNDER SHALL BE DEEMED A
WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.


 


3.4                                 EACH BORROWER AGREES TO PAY, ON DEMAND, ALL
ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION WITH THE NEGOTIATION,
DOCUMENTATION, AND EXECUTION OF THIS AMENDMENT.  IF ANY LEGAL ACTION OR
PROCEEDING SHALL BE COMMENCED AT ANY TIME BY ANY PARTY IN CONNECTION WITH ITS
INTERPRETATION OR ENFORCEMENT, THE PREVAILING PARTY OR PARTIES IN SUCH ACTION OR
PROCEEDING SHALL BE ENTITLED TO REIMBURSEMENT OF ITS REASONABLE ATTORNEYS’ FEES
AND COSTS IN CONNECTION THEREWITH,

 

9

--------------------------------------------------------------------------------


 


IN ADDITION TO ALL OTHER RELIEF TO WHICH THE PREVAILING PARTY OR PARTIES MAY BE
ENTITLED.  EACH OF THE AMENDMENT PARTIES WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION TO ENFORCE, DEFEND, OR INTERPRET, OR OTHERWISE CONCERNING THIS
AMENDMENT.


 


3.5                                 EXCEPT AS HEREIN EXPRESSLY AMENDED, THE LOAN
AGREEMENT IS RATIFIED AND CONFIRMED IN ALL RESPECTS AND SHALL REMAIN IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


3.6                                 THIS AMENDMENT AND ALL RIGHTS AND
OBLIGATIONS HEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY, AND
PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
CALIFORNIA AND SHALL INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON THE
SUCCESSORS, HEIRS AND ASSIGNS OF THE PARTIES.


 


3.7                                 ALL REFERENCES TO THE LOAN AGREEMENT
CONTAINED IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OTHER
DOCUMENTS AND INSTRUMENTS DELIVERED PURSUANT TO OR IN CONNECTION THEREWITH SHALL
MEAN THE LOAN AGREEMENT, AS AMENDED HEREBY AND AS MAY IN THE FUTURE BE AMENDED,
RESTATED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME.


 


3.8                                 THIS AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


3.9                                 DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AMENDMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF
A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 

[remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

RESTORATION HARDWARE, INC.,
the Lead Borrower

 

 

 

By:

/s/ Patricia McKay

 

 

 

 

 

 

Name:

Patricia McKay

 

 

 

 

 

 

Title:

CFO

 

 

 

 

THE MICHAELS FURNITURE COMPANY,

 

as a Borrower

 

 

 

By:

/s/ Patricia McKay

 

 

 

 

 

 

Name:

Patricia McKay

 

 

 

 

 

 

Title:

CFO

 

 

 

 

FLEET RETAIL GROUP, INC., a Delaware
corporation, as Agent and as a Lender

 

 

 

By:

/s/ Keith Vercauteren

 

 

 

 

 

 

Name:

Keith Vercauteren

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Amount:  $55,000,000.00

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
as the Co-Administrative Agent and as a Lender

 

 

 

By:

/s/ Frank Brown

 

 

 

 

 

 

Name:

Frank Brown

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Amount:  $45,000,000.00

 

Signature Pages to Amendment No. 5 to the Seventh Amended and Restated
Loan and Security Agreement

 

11

--------------------------------------------------------------------------------